DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed October 20, 2022 (hereafter the “10/20 Reply”) has been entered, and Claims 2 and 5 have been canceled. 
Claims 1, 3-4 and 6-9 remain pending.  

Sequence Listing
As previously noted, SEQ ID NOs:1 and 2 are the same polynucleotide sequence.  Additionally, SEQ ID NOs:3 and 4 are the same polynucleotide sequence. 

Specification – Withdrawn and New
All references to the instant specification herein are relative to the “clean version” filed October 20, 2022 (on six pages), which includes paragraph numbering.  

In light of amendments to the specification, the previous objection to the disclosure as failing to comply with 37 CFR 1.821(d) has been withdrawn.  

The amendment filed October 20, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
1) each of pg 2, ¶0007, pg 2, ¶0009, pg 3, ¶0010, and pg 3, ¶0017, contains an amendment of “verifying and confirming probes” to recite “evaluating and confirming probes”; 
2) pg 2, ¶0009, contains an amendment to recite 

    PNG
    media_image1.png
    113
    544
    media_image1.png
    Greyscale
; and 
3) pg 3, ¶0015, contains an amendment of “verifying the probes” to recite “evaluating the probes”.  
Regarding items 1) and 3) above, the terms “verifying” and “evaluating” do not have the same meaning.  As previously noted, the base term ‘verify’ is reasonably is understood as 

    PNG
    media_image2.png
    268
    404
    media_image2.png
    Greyscale

(see Merriam-Webster dictionary at https://www.merriam-webster.com/dictionary/verify) while the base term ‘evaluate’ is reasonably understood as 

    PNG
    media_image3.png
    264
    687
    media_image3.png
    Greyscale

(see https://www.merriam-webster.com/dictionary/verify).  
As shown by the above, and as applied to the contexts of “probes” in the specification in items 1) and 3) above, “verifying” is to ‘confirm’ or ‘substantiate’ of the probes as probes, while “evaluating” is to ‘study’ or ‘assess’ the probes (without limitation to use as probes).  Thus the amendment to substitute “verifying” with “evaluating” broadens the scope of, and so introduces new matter into, the disclosure in each instance noted above.  
Regarding item 2), the amendment includes substitution of 
“Conducting sequence amplification and sequence alignment with each SNV site of the SNV group as a core to screen out candidate probes of the SNV sites” (emphasis added) 
with 
“conducting sequence extension and sequence alignment to select candidate probes of the point mutation sites” (emphasis added), 
where the two underlined terms do not have the same meaning and the amendment broadens the description to no longer include the italicized text.  
Even if, in the context on page 2, ¶0009, the term “amplification” is interpreted as encompassing both linear and exponential “amplification” of SNV sequences such that “extension” is interpretable as referring to linear “amplification”, the amendment still broadens the scope of that “extension” to no longer be limited to “each SNV site of the SNV group as a core”.  Thus the amendment to recite “extension” broadens the scope of, and so introduces new matter into, the disclosure.  
Thus, the amendments to the specification introduce new matter into the disclosure in each instance noted above.  
Applicant is required to cancel the new matter in the reply to this Office Action.
 
Claim Interpretation
Each of Claims 1 and 8 has been revised to recite “for cancer screening and detecting” (emphasis added; see end of each claim).  
The broadest reasonable interpretation of the above quoted phrase is as --for cancer screening and cancer detecting--, where “cancer screening” and ‘cancer detecting’ are synonymous.  
Additionally, it is noted that while the instant application as filed provides no literal support for ‘cancer detecting’, the description of “cancer screening” provides adequate descriptive support as explained above.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of 
claim cancellations and amendments to delete “characterized in”, the previous rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on that basis; 
claim cancellations and amendment of Claim 1 to recite “obtaining nucleic acid sequence data”, the previous rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, related to that phrase; 
claim cancellations and amendments to delete the abbreviation “SNV”, the previous rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, related to that abbreviation; 
claim cancellations and amendment of Claim 1 to recite “human genome 
claim cancellations and amendment of lines 8-10 of Claim 1, the previous rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, related to those lines; 
claim cancellations and amendment of lines 11-14 of Claim 1, the previous two separate rejections of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, related to those lines; 
claim cancellations and amendment of lines 12-14 of Claim 1, the previous separate rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, related to those lines; 
amendments thereto, the previous separate rejections of Claims 3 and 5-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
have been withdrawn. 
In light of their cancellation, the previous rejection of Claims 2 and 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.  

The following rejections have not been previously presented.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 3-4 and 6-9 are due to their dependencies from Claim 1.  This rejection has not been previously presented and is necessitated by amendment. 

Lines 8-11 of Claim 1 were amended to recite the following:
“With each point mutation site of the point mutation site group as a center, conducting sequence extension and sequence alignment to select candidate probes of the point mutation sites and construct a candidate probe group” (emphasis added).  
where the broadest reasonable interpretation of the above is as encompassing the “conducting” of two steps:  the first is a step of “sequence extension”, which is interpreted in the context of the previous recitation of “[c]onducting sequence amplification” as referring to the physical replication of nucleic acid sequences as nucleic acid molecules.   
And the second is a step of “sequence alignment to select candidate probes…“.  
The passage quoted above is silent as to what sequence(s) is/are used in the second step of “sequence alignment”, which creates a first ambiguity. 
And a second ambiguity is present because it is confusing as to the effect of the phrase “as a center” on the scope and meaning of the above quoted passage because omission of that phrase has no effect on the scope and meaning of the passage.  Stated differently, the above claim interpretation is the same if the phrase is omitted as shown by the following:
--With each point mutation site of the point mutation site group 
Additionally, a review of the instant application as originally filed found no instance of the term “center”.  
In light of the above ambiguities, Claims 1, 3-4 and 6-9, are indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection necessitated by amendment.

Amended Claim 1 recites the following (see lines 12-16):

    PNG
    media_image4.png
    171
    909
    media_image4.png
    Greyscale

In the above context, the broadest reasonable interpretation of the term “Evaluating” is as equivalent to ‘studying’ or ‘assessing’, which is broader than that of “Verifying and confirming” as previously recited in Claim 1 (see also objection to the specification based on the introduction of new matter as explained above).  
A review of the instant application as filed found no support for broadly evaluating (or studying or assessing) “probes by preparing a test chip by using sequence information of the candidate probes of the candidate probe group” as now recited in Claim 1.  Thus, there is no literal or descriptive support for such an act in addition to a separate act of “selecting the candidate probes of the test chip that have positive detection results with confirmed cancer cases”.  
In light of the foregoing, Claim 1, as well as dependent Claims 3-4 and 6-9, are directed to new matter because they fail to be supported by an adequate written description. 

Additionally, amended Claim 6 recites 
“the number of base pairings is 5-10 for the longest base pairings in succession between each of the candidate probes and the human genome sequence other than the base pairings in succession between each of the candidate probes and human genome sequence at corresponding point mutation site” (emphasis added; see lines 3-6).  
As best understood, and based on the above as intending to recite the following, 
--the number of base pairings is 5-10 for the longest base pairings in succession between each of the candidate probes and the human genome sequence other than the base pairings each point mutation site--,  
the broadest reasonable interpretation of the above is a limitation of “the longest base pairings in succession between each of the candidate probes and the human genome sequence” to be from 5-10 nucleotides, where each base-paired candidate probe has a mismatch at each point mutation site relative to the human genome sequence to which it is base-paired.  
Stated differently, the “the longest base pairings in succession”, of from 5-10 nucleotides, does not include base pairing between the point mutation and a human genome sequence.  This interpretation is consistent with the context of Claim 6, where a skilled artisan would understand a candidate probe as an oligonucleotide, and base pairing between an oligonucleotide and a human genome sequence would be by annealing of multiple complementary nucleotides in succession.  And a “number of base pairings [of] 5-10” would be understood by that artisan as indicating the number of sequential ‘base paired’ nucleotides in succession without limitation regarding, or exclusion of, base pairing between the point mutation nucleotide and a human genome sequence. 
A review of the instant application as originally filed found no description of base pairing between a candidate probe and human genomic sequences being limited by exclusion of base pairings between each of the candidate probes and human genome sequence at each point mutation site as believed to be encompassed by Claim 6.  
In light of the foregoing, Claim 6 is directed to new matter because it fails to be supported by an adequate written description. 

Moreover, amended Claim 7 recites 
“a validation criterion for evaluating the probes is a confirmed diagnosis result of the cancer by a hospital from cancer cases other than those in S1 and S2” (emphasis added; see lines 2-4, where the italicized text was added with the 10/20 Reply),  
where “for evaluating the probes” refers to part “S4” of Claim 1, and “S1 and S2” refer to those parts in Claim 1.  Also, the antecedent basis for “of the cancer” is “Selecting a cancer” in “S1”.  
In Claim 1, “S1 and S2” refer to “nucleic acid sequence data of confirmed cases of the cancer” used to determine “point mutation sites” and construct “a point mutation site group” by alignment to human genome data.  And prior to amendment, Claim 7 further defined the “validation criterion” based on “a confirmed diagnosis of the cancer [of S1] by a hospital”.  
But as amended, Claim 7 further defines the “validation criterion” based on “a confirmed diagnosis of the cancer [of S1] by a hospital from cancer cases other than those in S1 and S2” (emphasis added)”
A review of the instant application as originally filed found no description of evaluating candidate probes based on positive results with hospital confirmed cancer cases other than those of “S1 and S2” as encompassed by Claim 7.  
In light of the foregoing, Claim 7 is directed to new matter because it fails to be supported by an adequate written description. 

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 2 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myllykangas et al. (US 20120157322 A1; published June 21, 2012) has been withdrawn.

In the rejections below, Claim 1 is interpreted as comprising the following steps:  
in S1, “Selecting” and “obtaining”; 
in S2, “Determining” and “constructing”; 
in S3, “conducting sequence extension” and “conducting [ ] sequence alignment”; and
in S4, “Evaluating” and “selecting”.  
As interpreted above, Claim 1 comprises the following eight (8) active steps:  1) selecting a cancer; 2) obtaining sequence data; 3) determining point mutation sites; 4) constructing a point mutation site group; 5) conducting sequence extension; 6) conducting sequence alignment to select candidate probes, which necessarily “construct[s] a candidate probe group” (see end of S3), 7) evaluating the probes, and 8) “selecting” candidate probes based on positive results with confirmed cases of the selected cancer (of step 1) above).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myllykangas et al. (US 20120157322 A1; published June 21, 2012), as previously cited. 
This rejection has been previously presented with respect to Claims 1-5, and has been revised in light of amendments to the claims filed with the 10/20 Reply.  
Myllykangas et al. teach a method called OS-Seq (see e.g. Fig. 1) and its use as OS-Seq-11k analysis using “genomic DNA derived from a matched normal—colorectal carcinoma tumor pair” (see pg 17, ¶0110).  
Myllykangas et al. further teach genomic DNA samples “were obtained from a colorectal cancer patient” and that “[s]amples representing tumor and normal tissues were dissected” (see pg 8, ¶0088), which corresponds to selecting a cancer in line 3 of Claim 1.
Myllykangas et al. also teach sequencing of those samples (see Fig. 1 and pg 16, Table 1, last two cols) to identify 727 and 871 SNVs (single nucleotide variants) in the tumor and normal samples, respectively (see also pg 17, ¶0110 and Table 4), which corresponds to obtaining sequence data in lines 3-4 of Claim 1.  The OS-Seq-11K that was used includes 11,742 primer probes (see pg 16, Table 1).  
And Myllykangas et al. teach “filtering normal tissue variants and considering novel cancer-specific variants where coverage was greater than 40, a clear pathogenic nonsense mutation of SMAD4 (S 144*) was identified and validated” (see pg 17, ¶0110), where “considering novel cancer-specific variants” corresponds to determining point mutation sites in line 5 of Claim 1, and to “constructing a point mutation site group” (that includes S 144*) in lines 5-7 of Claim 1, and to conducting sequence alignment to select candidate probes in lines 9-11 of Claim 1.  Moreover, the identification of the nonsense mutation as being of the SMAD4 gene corresponds to the “functional annotations” in Claims 3 and 4.  
Their teaching of the nonsense mutation as “validated” corresponds to “selecting” the probes that have positive detection results in lines 13-15 of Claim 1.  This is further supported by their teaching that the “validated” mutation is in a gene that “is frequently mutated in colorectal cancer and a colon cancer driver gene” (see pg 17, ¶0110), which corresponds to positive results with confirmed cases of the selected cancer in lines 13-14 of Claim 1.  
Despite the above, Myllykangas et al. do not teach “Evaluating” candidate probes by “preparing a test chip” as recited in lines 12-13 of Claim 1.  And Myllykangas et al. do not expressly teach conducting “sequence extension”, such as by use of amplification, in line 9 of Claim 1. 
But Myllykangas et al. do teach that “any methods and materials similar or equivalent to those described herein can be used in the practice or testing of the present invention” (see pg 3, ¶0021).  
And regarding “a test chip”, Myllykangas et al. teach genotyping the normal and tumor samples “with the Affymetrix SNP 6.0 array” (see pg 17, ¶0110), where that array is a chip.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the OS-Seq-11K method of Myllykangas et al. to amplify their SNV based, candidate oligonucleotide probes for detecting the nonsense mutation of SMAD4 (S 144*) and immobilize the amplified oligonucleotides on a chip, that is analogous to the Affymetrix SNP 6.0 array, with a reasonable expectation of successfully validating the nonsense mutation without surprising or unexpected results.  And it would have been further obvious to that artisan to evaluate (i.e. ‘study’ or ‘assess’) that chip, with amplified and immobilized candidate oligonucleotide probes, with respect to the performance of the immobilized oligonucleotides (e.g. control experiments with the modified chip).  
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method as explained above for use with a different matched normal-tumor pair (where the tumor is not a colorectal tumor) and with primer probes other than the 11,742 used in OS-Seq-11k with a reasonable expectation of successfully expanding the method to other cancers and validating other SNV mutations without surprising or unexpected results.  

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myllykangas et al. as applied to Claims 1 and 3-4 above, and further in view of Xie et al. (US 2014/0200146 A1; published July 17, 2014) as previously cited.
This rejection has been previously presented. 
As an initial matter, it is noted that both documents relate to the analysis and detection of SNVs as a common field of endeavor. 
The teachings of Myllykangas et al. have been described above.  They do not teach use of sequence data from a single cell as encompassed by Claims 8 and 9.  
Xie et al. teach the analysis of “[s]ingle nucleotide variations (SNV) in single cells from the SW480 cell line” (see pg 25, ¶0205, and ¶¶02065-0208 as well as Table 5).  They further teach that single cells useful in their methods “can be obtained from a tissue of interest, or from a biopsy, blood sample, or cell culture” (see pg 10, ¶0078), where “a biopsy” contains “cells got by puncturing”, and “blood sample” corresponds to “blood”, in Claim 9.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Myllykangas et al. as explained above to use single colorectal tumor cells of a biopsy, as taught by Xie et al., in identifying and validating SNVs of a colorectal tumor with a reasonable expectation of successfully improving the method by removing the possibility of contamination by SNVs of non-tumor cells without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (single cells of Xie et al.) for another (sample of multiple cells of Myllykangas et al.) to obtain predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 10/20 Reply (see pgs 10-11) have been fully considered with the totality of the record.  The arguments are not persuasive. 
Applicant first argues that “Myllykangas et al. only relates to single SNV (i.e., SMAD4) and does not concern chip manufacture at all [and] the instant invention is directed to construction of SNV group which is capable of detecting a multiple of SNVs” (see pgs 10-11, bridging ¶).  Applicant’s references to “SNV” and “SNVs” are interpreted as referring to ‘point mutation(s)’.  These arguments are not persuasive because the rejected claims (A) are not limited to methods comprising identification of probes against more than one point mutation, and (B) do not comprise any chip manufacturing steps.  
Applicant next argues that “Myllykangas et al. does not teach or suggest the step S4 in claim 1 of present application” (see pg 11, 1st full sentence).  This argument is not persuasive because as explained in the first obviousness rejection above, it would have been obvious to an artisan having ordinary skill to prepare a chip with immobilized candidate probes based on their teachings and use of an Affymetrix array (i.e. chip) with a reasonable expectation of successfully using that chip to validate the nonsense mutation without surprising or unexpected results.  
With respect to the rejection of Claims 8 and 9, Applicant argues that “neither Myllykangas et al. nor Xie et al. teaches or suggests the step S4 in claim 1 of present application” (see pg 11, 1st full ¶).  This argument is not persuasive for the reason explained in the preceding paragraph (above).  
Applicant further argues the following:

    PNG
    media_image5.png
    108
    508
    media_image5.png
    Greyscale

To the extent that these arguments allege unexpected results (i.e. “accuracy of selection of our gene chip probes could be greatly increased, which cannot be predicted from prior art by those skilled in the art”), it is noted that they are not accompanied by comparative data.  Thus the argument is not persuasive for that reason.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637